          Case 1:20-cv-00914-APM Document 1 Filed 04/06/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
JAMES MURTAGH                         )
6120 Harbour Overlook                 )
Alpharetta Ga 30005                   )
       Plaintiff,                     )
                                      )
       v.                             )     Case No.: 20-914
                                      )
U.S. DEPARTMENT OF HEALTH AND )
HUMAN SERVICES                        )
Indian Health Service                 )
950 Pennsylvania Avenue, NW           )
Washington, DC 20530-0001             )
       Defendant.                     )
____________________________________)


                         COMPLAINT FOR INJUNCTIVE RELIEF

       1. This is an action under the Freedom of Information Act, 5 U.S.C. § 552, for injunctive

and other appropriate relief and seeking the disclosure and release of agency records improperly

withheld from plaintiff by defendant Department of Health and Human Services (“HHS”) and its

component the Indian Health Service (“IHS”).

                                     Jurisdiction and Venue

       2. This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B). This court also has jurisdiction

over this action pursuant to 28 U.S.C. § 1331. Venue lies in this district under 5 U.S.C. §

552(a)(4)(B).

                                            The Parties

       3. Plaintiff Dr. James Murtagh is a physician, and a resident of Georgia. He was



Murtagh v. HHS - FOIA, Complaint                                                              Page 1
          Case 1:20-cv-00914-APM Document 1 Filed 04/06/20 Page 2 of 4




employed by the Defendant at various times prior to 3014. As an employee, the Defendant

undoubtedly kept records of various types directly related to him, including, but not limited to,

personnel records performance ratings, employment history and other documents to which he has

a right under the Frredom of Information Act and the Privacy Act of 1974, 5 § U.S.C. 552a.

       4. Defendant HHS is a Department of the Executive Branch of the United States

Government, and includes component entity IHS. The HHS is an agency within the meaning

of 5 U.S.C. § 552(f).

                                   Plaintiff’s FOIA Requests

       5. By letter dated June 19, 2014, Dr. Murtagh’s counsel at the time made the following

request, later designated by the agency as FOIA Request 14-107, to Heather McClane, Area

FOIA Coordinator, Department of Health & Human Services Indian Health Service in Aberdeen,

South Dakota:

       “I represent Dr. James Murtagh. Pursuant to the Freedom of lnformation Act
       (FOIA) and Privacy Act, Dr. Murtagh requests:

                that you provide copies of all records created, maintained, and/or stored by
                the Indian Health Service in Aberdeen, SD (lHS-SD), Fort Yates Indian
                Hospital, and/ar any of the staff, agents, or contractors (in whatever form
                and including those records maintained electronically) associated with
                HIS-SD or the Fort Yates lndian Hospital that pertain and/or refer in any
                manner to him;

                that you provide all records (in whatever form and including those records
                maintained electronically) that in any manner refer or pertain to the
                decision to hire Dr. Murtagh;

                that you provide all records (in whatever form and including those records
                maintained electronically) that pertain in any manner to each and every
                reason why Dr. Murtagh's was not rehired...

                ...that you provide all records (in whatever form and including those


Murtagh v. HHS - FOIA, Complaint                                                               Page 2
          Case 1:20-cv-00914-APM Document 1 Filed 04/06/20 Page 3 of 4




               records maintained electronically) that pertain in any manner to
               communications to or from Clark Baker or any other person or
               organization that pertain or refer in any manner to Dr. Murtagh.”


             Defendant HHS’s Failure to Timely Comply with Plaintiff’s Request

       6. By letter dated June 31, 2014, Mr William Tibitts Director Division of regulatory

Affairs responded to the request, providing a minimal number of documents, and none that were

not originally supplied to the agency by Dr. Murtagh.

       7. On August 11, 2014, by letter to the HHS Program Support Center in Rockville, MD

Dr. Mutagh’s counsel appealed this response as inadequate and based on an inadequate search.

       8. To date, defendant HHShas not responded to that Appeal.

       9. Plaintiff has exhausted the applicable administrative remedies with respect to its FOIA

request to IHS in Aberdeen, South Dakota.

       10. Defendant HHS has wrongfully withheld the requested records from plaintiff.



                                        Requested Relief

WHEREFORE, plaintiff prays that this Court:

       A. order defendants to disclose the requested records in their entireties and make

       copies available to plaintiff;

       B. provide for expeditious proceedings in this action;

       C. award plaintiff its costs and reasonable attorneys fees incurred in this action;

       and

       D. grant such other relief as the Court may deem just and proper.



Murtagh v. HHS - FOIA, Complaint                                                             Page 3
          Case 1:20-cv-00914-APM Document 1 Filed 04/06/20 Page 4 of 4




Respectfully Submitted:




_________________________________

F. Douglas Hartnett
DC Bar 466851
Elitok and Hartnett at Law, P.L.L.C.
1101 - 30th Street, NW, Suite 500
Washington, DC 20007
dhartnett@elitokandhartnett.com
(202) 965-0529 (vox)
(202) 965-0530 (fax)
Counsel for Plaintiff




Murtagh v. HHS - FOIA, Complaint                                         Page 4
